 

EXHIBIT 10.3

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

  Issuance Date: January 6, 2015

 

EVENTURE INTERACTIVE, INC.

Common Stock Purchase Warrant

 

THIS CERTIFIES THAT, for value received, FIREROCK GLOBAL OPPORTUNITIES FUND L.P.
(the “Holder”), is entitled to subscribe for and purchase, at the Exercise Price
(as defined below), from EVENTURE INTERACTIVE, INC., a Nevada corporation (the
“Company”), shares of the Company’s common stock, par value $0.001 (the “Common
Stock”), at any time prior to the five (5) year anniversary of the issuance date
of this Warrant as set forth above (the “Warrant Exercise Term”).

 

This Warrant is issued in connection and subject to, the terms and conditions
described in the Securities Purchase Agreement, dated January 6, 2015, between
the initial Holder and the Company (the “Agreement”). Capitalized terms used
herein and not otherwise defined shall have the definitions ascribed to such
terms in the Agreement. As used herein, the term “Trading Day” means any day
that shares of Common Stock are listed for trading or quotation on the OTCBB (as
defined in the Agreement), any tier of the NASDAQ Stock Market, the New York
Stock Exchange or the NYSE MKT.

 

This Warrant is subject to the following terms and conditions:

 

1.           Shares. The Holder has, subject to the terms set forth herein, the
right to purchase up to an aggregate of FIVE HUNDRED THOUSAND (500,000) shares
(the “Shares”) of Common Stock at a per share exercise price of $0.50 (as
subject to adjustment as provided for herein, the “Exercise Price”). The Holder
shall be afforded registration rights with respect to the Shares pursuant to
that certain Registration Rights Agreement, dated January 6, 2015, between the
initial Holder and the Company.

 

2.           Exercise of Warrant.

 

(a)        Exercise. This Warrant may be exercised by the Holder at any time
prior to the expiration of the Warrant Exercise Term, in whole or in part, by
delivering the notice of exercise attached as Exhibit A hereto (the “Notice of
Exercise”), duly executed by the Holder to the Company at its principal office,
or at such other office as the Company may designate, accompanied by payment, in
cash by wire transfer of immediately available funds to the order of the Company
and to an account designated by the Company, of the amount obtained by
multiplying the number of Shares designated in the Notice of Exercise by the
Exercise Price (the “Purchase Price”). For purposes hereof, “Exercise Date”
shall mean the date on which all deliveries required to be made to the Company
upon exercise of this Warrant pursuant to this Section 2(a) shall have been
made.

 

(b)       Issuance of Shares. Upon receipt by the Company from the Holder of a
facsimile transmission or e-mail (or other reasonable means of communication) of
a Notice of Exercise, the Company shall issue and deliver or cause to be issued
and delivered to or upon the order of the Holder certificates for the Shares (or
cause the electronic delivery of the Shares as contemplated by Section 2(d)
hereof) within three (3) Trading Days after such receipt (the “Deadline”).

 

1

 

 

(c)        Obligation of Company to Deliver Common Stock. Upon receipt by the
Company of a Notice of Exercise, the Holder shall be deemed to be the holder of
record of the Shares issuable upon such exercise and all rights with respect to
the portion of this Warrant being so exercised shall forthwith terminate except
the right to receive the Common Stock or other securities, cash or other assets,
as herein provided, on such exercise. If the Holder shall have given a Notice of
Exercise as provided herein, the Company’s obligation to issue and deliver the
Shares (or cause the electronic delivery of the Shares as contemplated by
Section 2(d) hereof) shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Company to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such exercise.

 

(d)        Delivery of Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Shares issuable upon exercise hereof,
provided the Company is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer program, upon request of the Holder, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Share issuable upon exercise hereof to the Holder by crediting the
account of Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission system.

 

(e)        Taxes. The issuance of the Shares upon the exercise of this Warrant,
and the delivery of certificates or other instruments representing such Shares,
shall be made without charge to the Holder for any tax or other charge of
whatever nature in respect of such issuance and the Company shall bear any such
taxes in respect of such issuance.

 

(f)         Limitation on Beneficial Ownership. Notwithstanding anything to the
contrary contained herein, that in no event shall the Holder be entitled to
exercise any portion of this Warrant in excess of that portion of this Warrant
upon conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised portion of this Warrant or the unexercised or unconverted portion of
any other security of the Company subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
Shares issuable upon the exercise of the portion of this Warrant with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
then outstanding shares of Common Stock. The “beneficial ownership” of the
Holder shall be determined in accordance with Section 13(d) of the 1934 Act, and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
above, provided, however, that the limitations on exercise may be waived by the
Holder upon, at the election of the Holder, not less than 61 days’ prior notice
to the Company, and the provisions of the conversion limitation shall continue
to apply until such 61st day (or such later date, as determined by the Holder,
as may be specified in such notice of waiver).

 

3.           Adjustment of Exercise Price and Other Events.

 

(a)        Adjustment for Reclassification, Consolidation or Merger. If while
this Warrant, or any portion hereof, remains outstanding and unexpired there
shall be (i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

2

 

 

(b)        Adjustments for Split, Subdivision or Combination of Shares. If while
this Warrant, or any portion hereof, remains outstanding and unexpired the
Company shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of shares of Common
Stock subject to acquisition upon exercise of the Warrant will be
proportionately increased. If the Company at any time combines (by reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock subject to acquisition hereunder, then, after the record
date for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock subject to acquisition upon exercise of the Warrant will
be proportionately decreased.

 

(c)        Adjustments for Dividends in Stock or Other Securities or Property.
If while this Warrant, or any portion hereof, remains outstanding and unexpired,
the holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 

(d)        Notice of Adjustments. Upon any adjustment of the Exercise Price and
any increase or decrease in the number of Shares purchasable upon the exercise
of this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4.           Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be undertaken in accordance
with the provisions of Section 8(f) of the Agreement.

 

5.           Removal of Legend. The Holder shall have the right to cause
restrictive legends removed from the Shares as provided for in the Agreement.

 

6.           Fractional Shares. No fractional Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round up, as
nearly as practicable to the nearest whole Share, the number of Shares to be
issued.

 

3

 

 

7.           Rights of Stockholder. Except as expressly provided in Section 3
hereof, the Holder, as such, shall not be entitled to vote or receive dividends
or be deemed the holder of the Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Holder, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

8.           Transfer; Multiple Warrants; Lost Warrant; New Warrants. This
Warrant and the Shares may be offered for sale, sold, transferred, pledged or
assigned without the consent of the Company, provided that any such offer, sale,
transfer, pledge or assignment must be undertaken in accordance with applicable
law, rule and regulation (including the 1933 Act). This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants representing in the aggregate the right to
purchase the number of Shares then underlying this Warrant, and each such new
Warrant will represent the right to purchase such portion of such Shares as is
designated by the Holder at the time of such surrender. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant representing the right to purchase the Warrant Shares then underlying
this Warrant. Whenever the Company is required to issue a new Warrant pursuant
to the terms of this Warrant, such new Warrant (i) shall be of like tenor with
this Warrant, (ii) shall represent, as indicated on the face of such new
Warrant, the right to purchase the Shares then underlying this Warrant (or in
the case of a new Warrant being issued pursuant to this Section 9, the Shares
designated by the Holder which, when added to the number of shares of Common
Stock underlying the other new Warrants issued in connection with such issuance,
does not exceed the number of Shares then underlying this Warrant), (iii) shall
have an issuance date, as indicated on the face of such new Warrant which is the
same as the Issuance Date, and (iv) shall have the same rights and conditions as
this Warrant.

 

9.Miscellaneous.

 

(a)          This Warrant and disputes arising hereunder shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules. Venue for resolution of disputes
shall be as provided for in the Agreement.

 

(b)          The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

 

(c)          The covenants of the respective parties contained herein shall
survive the execution and delivery of this Warrant.

 

(d)          The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of the Company and of the
Holder and of the Shares issued or issuable upon the exercise hereof.

 

(e)          This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject hereof.

 

(f)           The Company shall not, by amendment of its Certificate or Articles
of Incorporation or Bylaws, or through any other means, directly or indirectly,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will execute and deliver to the Holder, in lieu
thereof, a new Warrant of like date and tenor.

 

4

 

 

(h)          This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  EVENTURE INTERACTIVE, INC.       By: /s/ Gannon Giguiere   Name:  Gannon
Giguiere   Title:  CEO, President

 

5

 

 

Exhibit A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

EVENTURE INTERACTIVE, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of EVENTURE INTERACTIVE, INC.,
a Nevada corporation (the "Company"), evidenced by the attached Common Stock
Purchase Warrant (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

The holder shall pay the aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

The Company shall deliver to the holder __________ Warrant Shares:

 

______ in certificated form

 

_____  through the facilities of the DTC via the following instructions:

 

________________________________

 

________________________________

 

________________________________

 

Date: _______________ __, ______

 

    Name of Registered Holder

 

By:           Name:   Title:

 

 

 

 

Exhibit B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Shares set opposite the name of such assignee
below and in and to the foregoing Warrant with respect to said acquisition
rights and the shares issuable upon exercise of the Warrant:

 

Name of Assignee   Address   Number of Shares

 

 

       

 

 

       

 

 

       

 

 

       

 

If the total of the Shares are not all of the Shares evidenced by the foregoing
Warrant, the undersigned requests that a new Warrant evidencing the right to
acquire the Shares not so assigned be issued in the name of and delivered to the
undersigned.

 

  Name of Holder (print):  

  (Signature):  

  (By:)  

  (Title:)  

  Dated  

 

 

 